Case: 18-14920   Date Filed: 06/28/2019     Page: 1 of 5


                                                       [DO NOT PUBLISH]

            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT

                      ________________________

                            No. 18-14920
                        Non-Argument Calendar
                      ________________________

                   D.C. Docket No. 1:18-cv-23672-UU


DEREK EDWARD ESLINGER,

                                               Plaintiff,

TARA LYNN ESLINGER,

                                               Plaintiff - Appellant,

versus

CELEBRITY CRUISES, INC.,

                                               Defendant - Appellee.

                      ________________________

               Appeal from the United States District Court
                   for the Southern District of Florida
                     ________________________

                             (June 28, 2019)

Before MARTIN, NEWSOM, and DUBINA, Circuit Judges.

PER CURIAM:
              Case: 18-14920     Date Filed: 06/28/2019   Page: 2 of 5


      Appellant, Tara Lynn Eslinger, appeals the district court’s order dismissing

her claim for loss of consortium resulting from an injury sustained by her husband,

Derek, onboard the Equinox pleasure cruise ship. Derek filed suit against

Celebrity Cruises, Inc., alleging that the negligence of the Equinox crew was the

cause of his injury, and Tara asserted her own claim for the alleged deprivation of

the affection, solace, care, comfort, companionship, conjugal life, fellowship,

society, and assistance of her husband that resulted from his injury. Celebrity

moved to dismiss Tara’s loss of consortium claim arguing that her claim was not

authorized under general maritime law. The district court granted the motion to

dismiss, and we affirm.

                                         I.

      We review de novo the district court’s order dismissing Tara’s loss of

consortium claim. Montgomery Cty Com’n v. Fed. Housing Finance Agency, 776
F.3d 1247, 1254 (11th Cir. 2015). We accept the well-pleaded allegations in the

complaint as true and draw all reasonable inferences in favor of Tara. Id.

                                         II.

      Tara argues on appeal that the district court erred in dismissing her claim for

loss of consortium because it did not examine the exceptional circumstances

related to her claim, and it did not consider Derek’s limited rights and remedies as


                                          2
               Case: 18-14920     Date Filed: 06/28/2019     Page: 3 of 5


a non-seafarer passenger. She also contends that the district court erred in relying

on our circuit precedent because it has been called into question by the Supreme

Court’s decision in Atlantic Sounding Co. v. Townsend, 557 U.S. 404, 129 S. Ct.
2561 (2009).

      “Under the prior precedent rule, we are bound to follow a prior binding

precedent ‘unless and until it is overruled by this court en banc or by the Supreme

Court.’” United States v. Vega-Castillo, 540 F.3d 1235, 1236 (11th Cir. 2008)

(quoting United States v. Brown, 342 F.3d 1245, 1246 (11th Cir. 2003)). Our court

has held that plaintiffs may not recover punitive damages, including loss of

consortium damages, for personal injury claims under federal maritime law. See In

re Amtrak Sunset Ltd. Train Crash in Bayou Canot, Ala. on Sept. 22, 1993, 121
F.3d 1421, 1429 (11th Cir. 1997); Lollie v. Brown Marine Serv., Inc., 995 F.2d
1565, 1565 (11th Cir. 1993) (“[N]either the Jones Act nor general maritime law

authorizes recovery for loss of society or consortium in personal injury cases.”).

      Generally, “[p]ersonal-injury claims by cruise ship passengers, complaining

of injuries suffered at sea, are within the admiralty jurisdiction of the district

courts.” Caron v. NCL (Bahamas), Ltd., 910 F.3d 1359, 1365 (11th Cir. 2018).

See also Keefe v. Bahama Cruise Line, Inc., 867 F.2d 1318, 1320–21 (11th Cir.

1989) (stating that regardless of whether a claim is brought under diversity or


                                            3
                Case: 18-14920        Date Filed: 06/28/2019       Page: 4 of 5


admiralty jurisdiction, general maritime law will apply to the claim when it

concerns personal injuries on a ship in navigable waters). Thus, maritime law

governs. Under our precedent, Tara’s claim for loss of consortium is not

cognizable. Contrary to Tara’s assertion, nothing in the Atlantic Sounding decision

undermines our prior holdings.1 In Atlantic Sounding, the Supreme Court held

that, as a matter of general maritime law, a seaman may recover punitive damages

for the willful and wanton disregard of the maintenance and cure obligation in the

appropriate case. Id. at 424, 129 S. Ct. at 2575. That decision did not apply to loss

of consortium claims, and Tara fails to explain why passenger spouses, but not

those of seamen, should be permitted to recover for loss of consortium. See Miles

v. Apex Marine Corp., 498 U.S. 19, 31–33, 111 S. Ct. 317, 325–26 (1990) (holding

that a maritime claim for the wrongful death of a seaman did not include loss of

consortium damages because such damages were unavailable under the statutory

schemes of the Jones Act and the Death on the High Seas Act).

                                               III.




       1
          See Petersen v. NCL (Bahamas) Ltd., 748 F. App’x 246, 251–52 (11th Cir. 2018)
(rejecting argument that the Atlantic Sounding decision called into question our prior precedent
that plaintiffs cannot recover loss of consortium damages for personal injuries sustained aboard a
vessel) (persuasive authority).
                                                 4
              Case: 18-14920     Date Filed: 06/28/2019   Page: 5 of 5


      After reviewing the record and reading the parties’ briefs, we conclude that

the district court did not err in dismissing Tara’s claim for loss of consortium under

our circuit precedent. Accordingly, we affirm the judgment of dismissal.

      AFFIRMED.




                                          5